Citation Nr: 0740055	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  04-41 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a chronic lumbar 
spine disorder to include degenerative arthritis.  

2.  Whether a timely notice of disagreement with the July 21, 
2003, Department of Veterans Affairs determination that new 
and material evidence had not been received to reopen the 
veteran's claim of entitlement to service connection for 
post-traumatic stress disorder was received. 


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The veteran had active service from April 1967 to November 
1969.  

On July 21, 2003, the Togus, Maine, Regional Office 
determined that new and material evidence had not been 
received to reopen the veteran's claim of entitlement to 
service connection for chronic post-traumatic stress disorder 
(PTSD).  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Detroit, Michigan, Regional Office (RO) which denied service 
connection for a chronic lumbar spine disorder to include 
degenerative arthritis.  In August 2004, the veteran 
submitted a notice of disagreement (NOD) from the denial of 
service connection for a chronic lumbar spine disorder.  In 
September 2004, the veteran submitted a NOD with the RO's 
determination that new and material evidence had not been 
received to reopen his claim of entitlement to service 
connection for PTSD.  The veteran's NOD was received by the 
RO on October 5, 2004.  

In October 2004, the RO determined that the veteran's 
September 2004 NOD was untimely.  In November 2004, the RO 
issued a statement of the case (SOC) to the veteran and his 
then accredited representative which addressed the issue of 
service connection for a chronic lumbar spine disorder.  

On December 29, 2004, the RO notified the veteran that his 
appeal was being certified and his records transferred to the 
Board.  In December 2006, the veteran dismissed the American 
Legion as his accredited representative.  In December 2006, 
the veteran sought to appoint Virginia A. Girard-Brady, 
Attorney, as his representative.  The veteran and Ms. 
Girard-Brady neither advanced a Motion for Good Cause nor any 
other documentation to support the requested change in 
representation.  

Generally, the Board will not accept a request for a change 
in representation received more than 90 days following 
notification of certification and transfer of the veteran's 
records to the Board except when the appellant demonstrates 
on motion that there was good cause for the delay.  As the 
veteran's request for a change in representation was received 
more than 90 days after the date of the RO's notification of 
the certification of his appeal and transfer of his records 
to the Board and given that no good cause has been alleged, 
the veteran's request for a change in representation is 
denied.  38 C.F.R. § 20.1304(b)(i) (2007).  The veteran's 
request to appoint Ms. Girard-Brady as his representative is 
referred to the RO for further action.  

The issue of whether a timely NOD with the July 21, 2003, 
Department of Veterans Affairs (VA) determination that new 
and material evidence had not been received to reopen the 
veteran's claim of entitlement to service connection for PTSD 
was received is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify the 
veteran if further action is required on his part.  


FINDING OF FACT

A chronic lumbar spine disorder was not manifested during 
active service or for many years thereafter.  The veteran's 
chronic lumbar spine degenerative disc disease and 
osteoarthritis have not been objectively shown to have 
originated during active service.  


CONCLUSION OF LAW

A chronic lumbar spine disorder to include degenerative 
arthritis was not incurred in or aggravated by active service 
and may not be presumed to have been incurred during such 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.326(a) (2007).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
veteran's claim for service connection for a chronic lumbar 
spine disorder, the Board observes that the RO issued VCAA 
notices to the veteran in November 2003 and April 2004, and 
which informed him of the evidence needed to support his 
claim; what actions he needed to undertake; and how the VA 
would assist him in developing his claim.  The November 2003 
VCAA notice was issued to the veteran prior to the June 2004 
rating decision from which the instant appeal arises.  

The VA has attempted to secure all relevant documentation.  
All relevant facts have been developed to the extent 
possible.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2007).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet.App. 1 
(2006); Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 
2007).  

The Court held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007) apply 
to all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
the instant appeal, the veteran was not informed of the type 
of evidence necessary to establish an evaluation and an 
effective date for the initial award of service connection.  

Notwithstanding the deficient notice given the veteran, the 
Board finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision as the 
preponderance of the evidence is against the claim.  Any duty 
imposed on the VA, including the duty to assist and to 
provide notification, has been met.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006); Sanders v. Nicholson, 487 F.3d 881 (C.A. Fed. 
2007).  


II.  Service Connection 

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 2002).  Where a veteran 
served continuously for ninety days or more during a period 
of war and arthritis (degenerative joint disease) becomes 
manifest to a degree of ten percent within one year of 
termination of such service, such disease shall be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2007).  

The veteran's service medical records make no reference to a 
chronic lumbar spine disorder.  The veteran's service 
personnel records reflect that he was awarded the Parachutist 
Badge.  

A December 1999 VA physical evaluation states that the 
veteran complained of low back pain of three years' duration.  
He clarified that he had slipped on the ice approximately 
three years prior to the evaluation; fell on his back; and 
immediately experienced back pain.  Contemporaneous X-ray 
studies of the sacrum and the coccyx were reported to be 
normal.  Impressions of chronic low back pain, "possible 
lumbar spondylosis;" and "[ruleout] coccygodynia" were 
advanced.  

VA clinical documentation dated in April 2003 conveys that 
the veteran complained of severe back pain.  A history of 
lumbago was reported.  A June 2003 VA computerized tomography 
study of the lumbar spine revealed findings consistent with 
lumbar spine degenerative disc disease and osteoarthritis.  

A September 2003 VA treatment record notes that the veteran 
complained of low back pain of several years' duration.  He 
presented a history of being a paratrooper in the military 
and subsequently experiencing both "strains" and a bulging 
disc.  An impression of "low back pain due to 
osteoarthritis" was advanced.   

In his October 2003 claim for service connection, the veteran 
advanced that he had back "problems."  He reported that he 
had been diagnosed with degenerative disc disease by VA 
computerized tomography and X-ray studies.  

A January 2004 VA treatment record relates that the veteran 
complained of severe low back pain of one month's duration.  
A March 2004 magnetic resonance imaging study of the lumbar 
spine from Ann Koss, D.O., revealed findings consistent with 
lumbosacral spine degenerative disc disease.  

In an April 2004 written statement, the veteran advanced that 
his chronic lumbar spine disorder was "directly related to 
my being jump qualified as a paratrooper."  He conveyed that 
his chronic lumbar spine disorder had persisted since active 
service and currently necessitated medical treatment.  

In his November 2004 Appeal to the Board (VA Form 9), the 
veteran reiterated that he had sustained a chronic back 
disorder as the result of his paratrooper training.  He 
clarified that:

DVA notes that my slipping on ice was 
inferred.  However, this only aggravated 
the already existing condition which was 
a result of my military service."  
The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  A 
chronic lumbar spine disorder was not shown during active 
service or for many years thereafter.  The first clinical 
documentation of the claimed disability is dated in January 
1999, some 30 years after service separation.  The lapse in 
time between the in-service parachuting and the first 
diagnosis of chronic lumbar spine disorder also weighs 
against the veteran's claim.  The Board may, and will, 
consider in its assessment of a service connection the 
passage of a lengthy period of time wherein the veteran has 
not complained of the malady at issue.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).  No 
competent medical professional has attributed the veteran's 
chronic lumbar spine degenerative disc disease and 
osteoarthritis to active service.  

The veteran advances that he sustained a chronic lumbar spine 
disorder during his active service as the result of his 
qualification as a paratrooper.  The Board acknowledges that 
the veteran was awarded the Parachutist Badge.  He is 
competent to testify to "the occurrence of any in-service 
incident."  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 
1336-37 (Fed. Cir. 2006).  He does not identify a specific 
parachuting incident or injury in which the claimed disorder 
was incurred but rather attributes the onset of the claimed 
disorder to his general qualification as a paratrooper.  

The veteran's claim is supported solely by his own written 
statements on appeal.  Such evidence is insufficient to 
establish an etiological relationship between the veteran's 
chronic lumbar spine disabilities and his inservice 
parachuting and/or his active service in general.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Therefore, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for a chronic lumbar spine disorder to include 
degenerative arthritis.  




ORDER

Service connection for a chronic lumbar spine disorder to 
include degenerative arthritis is denied.  


REMAND

In October 2004, the veteran submitted a timely NOD with the 
issue of whether there was a timely NOD with the July 21, 
2003, VA decision which determined that new and material 
evidence had not been received to reopen his claim of 
entitlement to service connection for chronic PTSD.  The RO 
has not issued a SOC or a supplement statement of the case 
(SSOC) which addresses that issue.  The Court has directed 
that where a veteran has submitted a timely notice of 
disagreement with an adverse decision and the RO has not 
subsequently issued a SOC addressing the issue, the Board 
should remand the issue to the RO for issuance of a SOC.  
Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

Accordingly, this case is REMANDED for the following action:  

Issue a SOC to the veteran which 
addresses the issue of whether a timely 
NOD with the July 21, 2003, determination 
that new and material evidence had not 
been received to reopen the veteran's 
claim of entitlement to service 
connection for PTSD was received.  The 
veteran should be given the appropriate 
opportunity to respond to the SOC.  The 
veteran is advised that he must complete 
his appeal of this issue by filing a 
timely substantive appeal.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


